EXHIBIT 10.8 AMENDMENT NO. I TO RESTRICTED STOCK PURCHASE AGREEMENT THIS AMENDMENT NO. 1 (this "Amendment") is effective as of September 15, 2007 (the "Effective Date") and is made to the Restricted Stock Purchase Agreement between Kenneth Londoner (the "Purchaser") and NewCardio, Inc., a Delaware corporation (along with its successors in interest, the "Company") dated June 4, 2007 (the "RSPA"), whereby the Purchaser purchased 4,200,000 shares of the Company's Common Stock. Any terms not defined in this Amendment shall have the meanings ascribed thereto in the RSPA. WHEREAS, the parties wish to amend the release schedule set forth in Section 4 of the RSPA. NOW THEREFORE, for good and valuable consideration, the receipt of which is hereby acknowledged, the parties agree as follows: I. Amendment. A.
